UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4107


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL BRAD COLLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cr-00172-CCE-1)


Submitted:   August 31, 2012                 Decided:   September 6, 2012


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Frank J.
Chut, Jr., Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Brad Colley pled guilty to possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2006), and

was sentenced to a term of seventy-two months’ imprisonment.

Colley    appeals     his   sentence,       contesting         the   district    court’s

application      of   a   four-level       enhancement         for   possession      of    a

firearm    in     connection       with     another        felony      offense,      U.S.

Sentencing       Guidelines       Manual        § 2K2.1(b)(6)(B)           (2011).        We

affirm.

            Colley        was    arrested       after     an     investigation         into

counterfeiting activities that included a controlled purchase of

$20,700   in     counterfeit      United    States      currency      from     him   by    a

confidential      informant.         At     arrest,       Colley     had     $24,000      in

counterfeit currency with him.                  When investigators searched the

mobile    home    where     he   lived     with     his    wife      and    three    young

children, they found equipment for making counterfeit currency

in the master bedroom.            In the same room, within a few feet of

the printers, were four firearms:                 a 9 mm semiautomatic rifle; a

shotgun; a 22 caliber rifle; and a 5.56 caliber, Law Enforcement

model rifle, which was loaded with a magazine capable of firing

fifteen rounds at a time.            Two more magazines capable of firing

more than fifteen rounds were near that gun.                         Also in the same

room were three boxes of exploding targets, a bag of ammunition

and handgun holsters, a forearm light for an assault rifle, and

                                            2
$930       in   counterfeit        currency.         Colley     maintained       that     the

firearms had nothing to do with his counterfeiting operation;

however, the district court concluded that the purpose of the

firearms was to protect it.

                We   review    a    sentence       under   a   deferential        abuse    of

discretion standard, see Gall v. United States, 552 U.S. 38, 46

(2007), which first requires that we review the sentence for

significant procedural error, such as improperly calculating the

Guidelines range.             Id. at 51.           Under USSG § 2K2.1(b)(6)(B), a

four-level increase in offense level is appropriate “[i]f the

defendant        used   or     possessed       any    firearm        or     ammunition     in

connection with another felony offense.”                       USSG § 2K2.1(b)(6)(B);

see also United States v. Blount, 337 F.3d 404, 407-10 (4th Cir.

2003). *        A    firearm    that    is     present     merely         by   accident    or

coincidence does not trigger the enhancement.                         United States v.

Jenkins, 566 F.3d 160, 163 (4th Cir. 2009) (citing Blount, 337

F.3d at 411).           A firearm is “used or possessed in connection

with another offense if [it] facilitates or has a tendency to

facilitate the [other] offense.”                    United States v. Hampton, 628

F.3d 654, 663 (4th Cir. 2010) (quoting Blount, 337 F.3d at 411

(internal        quotation      marks    omitted)).            The        “requirement     is

satisfied if the firearm . . . was present for protection or to

       *
           Construing former USSG § 2K2.1(b)(5).



                                               3
embolden the actor.”           United States v. Alvarado Perez, 609 F.3d

609,   613    (4th    Cir.     2010)    (quoting      Blount,      337   F.3d        at   411

(internal     quotation        marks    omitted)).         The     district          court’s

determination that the firearm had the potential to facilitate

the other offense is a factual finding reviewed for clear error.

Jenkins, 566 F.3d at 163.

              Here, the district court found that the number and

nature   of    the    firearms      indicated       that   they     were   present         to

protect Colley’s counterfeit operation and that they were not

the type of firearms that would ordinarily be found in a home

where small children lived, even if they were present for the

protection of the family.               The district court concluded that

Colley’s      possession       of     such       heavy-duty      firepower      had       the

potential     to     protect    his    counterfeit      operation        and    that      the

firearms were possessed for that reason.                      We are satisfied that

the court’s finding was not clearly erroneous.

              We therefore affirm the district court’s judgment.                          We

dispense      with     oral    argument      because       the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             4